

115 HR 5692 IH: Promoting Access to Justice through Unclaimed Deposits Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5692IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require financial institutions to deposit the principal amount of any unclaimed deposit held by
			 such institutions into interest or dividend-bearing accounts, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Access to Justice through Unclaimed Deposits Act of 2018. 2.Requirement for deposits of unclaimed funds (a)Interest and dividends generated on unclaimed fundsEach financial institution shall—
 (1)deposit the principal amount of any unclaimed deposits the financial institution receives or holds into an interest or dividend-bearing account; and
 (2)transfer any interest or dividend generated on such amount to a fund or account of the State— (A)in which such financial institution is located; and
 (B)into which such State deposits revenues from interest on lawyers trust accounts. (b)Interest and dividend RateEach financial institution shall ensure that deposits into each account described in subsection (a)(1) earn the highest interest rate or dividend generally available to other customers of such institution if such account meets the same minimum balance or other minimum qualification for such interest rate or dividend.
 (c)Regulations requiredNot later than 90 days after the date of enactment of this Act, the Federal Deposit Insurance Corporation and the Chairman of the National Credit Union Administration shall promulgate such rules as may be necessary to carry out this Act.
 3.DefinitionsIn this Act: (1)Financial institutionThe term financial institution means—
 (A)a bank, as defined in section 3(a) of the Federal Deposit Insurance Act (12 U.S.C. 1813(a)); or (B)a credit union, as defined in section 101(1) of the Federal Credit Union Act (12 U.S.C. 1752(1)).
 (2)Interest on lawyers trust accountThe term interest on lawyers trust account has the meaning given the term in section 207(k)(5)(c) of the Federal Credit Union Act (12 U.S.C. 1787(k)(5)(C)).
 (3)StateThe term State means any State of the United States, the District of Columbia, and any territory or possession of the United States.
 (4)Unclaimed depositThe term unclaimed deposit means a deposit in the possession of a financial institution in a deposit account which has become inactive or abandoned pursuant to State law or regulation.
			